PER CURIAM.
This appeal arises from an order summarily denying Appellant’s motion for post-conviction relief pursuant to rule 3.850, Florida Rules ' of Criminal Procedure. The trial court’s order specifically references portions of the record as support for rejecting Appellant’s 14 claims on the merits. However, the trial court failed to attach any excerpts from the record to its order. We reverse the order summarily denying relief and remand for the trial court to attach portions of the record conclusively refuting Appellant’s claims or to conduct an evidentiary hearing. See Byrd v. State, 695 So.2d 1310 (Fla. 1st DCA 1997) (citing Hall v. State, 603 So.2d 650 (Fla. 1st DCA 1992); Wells v. State, 598 So.2d 259 (Fla. 1st DCA 1992); and Oehling v. State, 659 So.2d 1226 (Fla. 5th DCA 1995)).
REVERSED.
BOOTH, MINER and VAN NORTWICK, JJ., CONCUR.